Citation Nr: 0214378	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This appeal arose from a January 2001 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.


FINDING OF FACT

A chronic bilateral hearing loss disability attributable to 
service has been demonstrated.


CONCLUSION OF LAW

A chronic bilateral hearing loss disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be service-connected 
for a bilateral hearing loss.  He has stated that he was 
exposed to loud noise during service and that this exposure 
is directly responsible for his diagnosed hearing loss.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans Appeals (Board) will analyze the case and 
render a decision.


Factual background

According to the veteran's DD-214, he served overseas in 
Germany.  He was with the Headquarters of the 963rd Artillery 
Battalion.  His military occupational specialty was Unit 
Supply Specialist.  

The veteran's service medical records included the report of 
the September 1951 preinduction examination.  He had 15/15 
hearing bilaterally to whispered voice.  In July 1952, he was 
hospitalized for the treatment of pneumonia.  During the 
physical examination, his hearing was noted to be normal.  
The October 1953 separation examination noted 15/15 hearing 
bilaterally to whispered and spoken voice.  

The veteran filed a claim for service connection for a 
hearing loss disability in November 2000.  On this 
application he noted that he had received treatment for a 
hearing loss since July 1999.  In conjunction with this 
claim, he submitted an October 2000 statement from his 
physician.  This statement indicated that the veteran had a 
sensorineural hearing loss.  This physician noted that the 
most common etiology for this type of hearing loss is noise 
exposure.  He commented that the veteran had been in the 
military for several years and had been subjected to noise 
exposure.  He stated that "[l]ogic would follow that this is 
a probable cause for his hearing loss."

In February 2001, the veteran submitted statements in which 
he admitted that his service records showed that his military 
occupational specialty had been unit supply specialist.  
However, he indicated that he went into the field every time 
the battalion was sent as a forward observer.  He stated that 
at those times he had been exposed to the noise of 105 mm 
howitzers.  He could not recall any examinations prior to 
1999 that had checked for a hearing loss, although he 
reported the gradual onset of a hearing loss since his 
discharge from service.

In November 2001, upon appearance for a personal hearing, the 
veteran elected an informal conference in lieu of the 
hearing.  The Decision Review Officer noted that the file and 
his experiences in service were reviewed.  The service 
medical records were also reviewed.  The veteran stated that 
he had gone onto the range and on field exercises where guns 
had been used.  He indicated that he had been about a mile 
from the 105 mm howitzers when they had gone off.  He then 
stated that he would obtain a "buddy statement" that would 
corroborate his exposure to loud noise in service and that he 
would attempt to get additional reports and statements from 
his physician.


Relevant laws and regulations

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

In August 2000, the veteran filed a claim requesting service 
connection for a bilateral hearing loss.  In November 2000, 
he submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he indicated that he had 
been receiving treatment from an ears, nose and throat 
specialist since July 1999.  Accompanying this application 
were the records from this physician, which consisted of a 
July 1999 hearing evaluation, as well as an October 2000 
statement from the physician.  The January 2001 rating action 
which denied the benefit sought informed the veteran that the 
evidence of record had not shown that his hearing loss had 
been incurred in or aggravated by service, nor had it shown 
the presence of such a hearing loss within one year of his 
separation.  In response, the veteran submitted a statement 
in February 2001 which noted that he could not recall having 
any examinations prior to 1999 that had been done for a 
hearing loss.  In July 2001, the RO sent the veteran a 
statement of the case (SOC); this noted that his claim was 
being denied since the service medical records had shown no 
hearing loss, there was no indication of noise exposure in 
service and there was no suggestion of the presence of this 
disorder to a compensable degree within one year of his 
discharge.  The SOC also included all the pertinent laws and 
regulations pertaining to service connection for a hearing 
loss.  In November 2001, the Decision Review Officer had a 
conference with the veteran and his representative.  
According to the report of this conference, there was a 
discussion about the veteran obtaining a statement from a 
service comrade to corroborate his assertions concerning 
inservice noise exposure, as well as obtaining an additional 
statement from his physician.  No additional evidence was 
received from the veteran.  In February 2002, the veteran was 
sent a supplemental statement of the case (SSOC).  This 
document again provided the laws and regulations pertaining 
to service connection for a hearing loss, as well as an 
explanation as to why the evidence of record did not 
establish entitlement to the benefit sought.  This SSOC also 
contained notice of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  He was told of what evidence he was to obtain 
and what evidence VA would assist in obtaining.  The letter 
that accompanied the SSOC also gave the veteran 60 days in 
which to make any comment he wished concerning the additional 
information used in the SSOC.

Thus, through a series of letters, statements of the case and 
reports, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claim.  The RO has 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss has been established.  Initially, it is noted 
that the service medical records make no mention of any 
complaints of or treatment for a hearing loss.  The entrance 
examination found that his hearing was within normal limits; 
a July 1952 hospitalization had noted normal hearing; and the 
October 1953 separation examination had found normal hearing.  
The veteran has contended that he was exposed to loud noises 
during active duty.  The DD-214 of record showed that he 
served as a Unit Supply Specialist assigned to Headquarters 
Battery, 963rd Artillery Battalion.  He had asserted that he 
had been exposed to the sound of 105 mm howitzers when he 
went on field exercises.  He stated in February 2001 that, 
while he was a supply specialist, he had gone into the field 
every time the Battalion had gone out.  He commented that he 
had served as a forward observer because he had been the only 
person available at the time.  His physician had stated that 
the veteran's type of hearing loss, first diagnosed in 1999, 
was most commonly caused by noise exposure.  Since there is 
no evidence to indicate that he was exposed to loud noise 
after service, and because there is no medical evidence to 
contradict the physician's opinion, the Board has resolved 
any doubt in the veteran's favor and finds that service 
connection is warranted.

Therefore, it is concluded that the evidence supports a grant 
of service connection for a bilateral hearing loss.


ORDER

Service connection for a bilateral hearing loss is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

